Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-22-00491-CV

   MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC; and
      ModivCare Solutions, Inc. formerly known as Providence Service Corporation,
                                      Appellants

                                                 v.

                              Andrew Nathan VIERA and Adela Garza,
                                            Appellees

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-20-17
                            Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 23, 2022

DISMISSED

           On September 21, 2022, we granted the motion to dismiss filed by Appellants ModivCare

Solutions, LLC and ModivCare Solutions, Inc. with respect to their appeal as to Appellee Adela

Garza. Appellants have now also filed a motion to dismiss their appeal with respect to the

remaining appellee, Andrew Nathan Viera, stating that they have reached a settlement of the

dispute between them. We GRANT their motion and DISMISS this appeal. See TEX. R. APP. P.
                                                                              04-22-00491-CV


42.1(a). Costs of appeal are taxed against Appellants ModivCare Solutions, LLC and ModivCare

Solutions, Inc. See id. 42.1(d).


                                             PER CURIAM




                                            -2-